DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/17/2021.
In the instant Amendment, claims 1, 5, 7, 9, 11, and 15 have been amended; and claims 1, 8 and 15 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Response to Arguments
The objection to claims 8-14 is withdrawn due to applicant’s arguments.
Applicants’ arguments in the instant Amendment, filed on 02/17/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s argument:  “the Examiner has failed to establish a prima facie case of obviousness.”
The Examiner disagrees with the Applicants. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mujumdar et al. teaches performing user Verification using an imaged-based CAPTCHA 
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest "generating a list of items recommended for the user then determining, by the computing device, shared characteristics of a subset of the list of items utilizing image recognition tools to process images of items in the list of items, thereby generating a first set of items associated with the shared characteristic," according to claims 1, 8 and 15.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses above mentioned limitations (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user; ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag [items associated with the shared characteristics]. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1; ¶0005 the CAPTCHA using character recognition techniques) More specifically, Mujumdar discloses example target images [items associated with the shared characteristic] (e.g., images identified by the challenge question items not associated with the shared characteristic] (e.g., images that are not identified by the challenge question or command 104) in the image-identification CAPTCHA [0022].  Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest generating a list of items recommended for the user then "selecting, by the computing device, from the list of recommended items a second set of items, wherein the first set of items are associated with the shared characteristic and the second set of items are not associated with the shared characteristic," according to claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses selecting, by the computing device, from the list of recommended items a second set of items, wherein the first set of items are associated with the shared characteristic and the second set of items are not associated with the shared characteristic (Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images). More specifically, Mujumdar in FIG. 1 illustrates a view 100 of an image-identification CAPTCHA on a mobile device 103. The image-e.g., a bag] [0022] images of the second group of an image-identification CAPTCH do not depict bag [are not associated with the shared characteristic]. However, the examiner notes the specification in paragraph 0052 discloses the CAPTCHA 400 is generated with a first group of items (images 402B and 400C) associated with a shared characteristic "sunglasses", determined in accordance with step 302 of FIG. 3, and a second group of items (images 400A, 400D, 400E, 400F) not associated with the shared characteristic "sunglasses". Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest "the image-based challenge further comprises a plurality of selectable secondary icons associated with the plurality of images" according to claims 5, 12 and 19.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses the image-based challenge further comprises a plurality of selectable secondary icons associated with the plurality of images (Mujumdar: ¶0028 page 506 may further include an image-identification CAPTCHA having a challenge question or command 505. In the illustrated example, the challenge question or command 505 instructs the user to “Select all the images containing Balls.” [...] page 506 may further include a submit button 503 through which the user can finalize their selection. Additionally or alternatively, page 506 may further include a submit and send offer button 502 that submits the user's entries and also request a coupon or discount code to be sent to the user). More specifically, Mujumdar discloses variations of button 502 may be used. For example, the option may include a “Submit & Save Ad,” “Submit & Get Offer,” “Submit & Participate in Brand Survey,” or the like [0028]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest "generate a list of items recommended for the user based on computer-based user behavior data" according to claims 8 and 15.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Gopinath discloses generate a list of items recommended for the user based on computer-based user behavior data (Gopinath: ¶0004 selecting a first set of one or more items from the inventory of recommendable items for presentation to the user based at least on an analysis of the history of user activities). More specifically, Gopinath discloses managing a database of user-related information, the database including a plurality of user profiles, each user profile including at least a history of user activities associated with one or more of a set of clients each client having a relationship with a corresponding inventory of recommendable items, wherein the history of user activities includes data representing events indicative of user's item-specific interest [0015]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest "determine a shared characteristic for a first set of items of the list of items" according to claim 8.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses generate a list of items recommended for the user (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user). More specifically, Mujumdar discloses example target images [items associated with the shared characteristic] (e.g., images identified by the challenge question or command 104) containing a bag [0022].  Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest "generate an image-based challenge comprising a test question to be answered by the user and a plurality of selectable images including images of each of the first set of items and images of a second set of items, wherein the second set of items do not include the shared characteristic and the test question is based on the shared characteristic" according to claims 8 and 15.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses above mentioned limitations (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images). More specifically Mujumdar discloses page 506 may further include an image-identification CAPTCHA having a challenge question or command 505. In the illustrated example, the challenge question or command 505 instructs the user to “Select all the images containing Balls.” The image-identification CAPTCHA may further include one or more target image(s) 501 [0028]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest "utilizing image recognition tools to process images of items in the list of items to determine the shared characteristic of the items," according to claim 11.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses utilizing image recognition tools to process images of items in the list of items to determine the shared characteristic of the items (Mujumdar: ¶0005 the CAPTCHA using character recognition techniques). Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest program instructions to determine shared characteristics of a subset of the list of items, thereby generating a fist set of items associated with the shared characteristic " according to claim 15.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses program instructions to determine shared characteristics of a subset of the list of items, thereby generating a fist set of items associated with the shared characteristic (Mujumdar: ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1). More specifically, Mujumdar discloses example target images [items associated with the shared characteristic] (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1 [¶0022]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Neither Gopinath nor Mujumdar, either alone or in combination, teach or suggest “program instructions to determine shared characteristics for the first set of items based on one of image tags and image recognition techniques,” according to claim 16.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses program instructions to determine shared characteristics for the first Mujumdar: ¶0033 images may be gathered from image collections and image tagging companies which will be pre categorized) and image recognition techniques (Mujumdar: ¶0005 the CAPTCHA using character recognition techniques). Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

The new references Allen et al. (US 2016/0210674) and Goulart (US 2016/0063597) used to address the limitations of claims 7 and 9.

The amended claims 1, 5, 7, 9, 11, and 15 have been addressed in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Gopinath et al. (“Gopinath,” US 2011/0066497).

Regarding claim 1: Mujumdar discloses a computer-implemented method, comprising:
receiving, by a computing device, an access request from a user requesting access to content (Mujumdar: ¶0021 receiving a request from a user to access restricted content); 
generating, by the computing device, a list of items recommended for the user (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user); 
determining, by the computer device, shared characteristics of a subset of the list of items utilizing image recognition tools to process images of items in the list of items, thereby generating a fist set of items associated with the shared characteristic (Mujumdar: ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag [items associated with the shared characteristics]. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1; ¶0005 the CAPTCHA using character recognition techniques);
Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images);
generating, by the computing device, an image-based challenge comprising a test question to be answered by the user and a plurality of selectable images including images of each of the first set of items and images of each of the second set of items (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command); and
providing, by the computing device, the image-based challenge to a user computer device of the user (Mujumdar: ¶0021 a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Mujumdar to include utilizing image Mujumdar: ¶0006). 
Mujumdar does not explicitly disclose generating a list based on computer-based user behavior data.
However Gopinath discloses generating a list based on computer-based user behavior data (Gopinath: ¶0004 selecting a first set of one or more items from the inventory of recommendable items for presentation to the user based at least on an analysis of the history of user activities).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Gopinath with the system and method of Mujumdar to include generating a list based on computer-based user behavior data to provide users with a means for forming a specification of the selected first set of one or more items for presentation to the user (Gopinath: ¶0004).

Regarding claim 2: Mujumdar in view of Gopinath discloses the method of claim 1.
Gopinath further discloses wherein the list of items recommended for the user is generated based on one or more of the group consisting of: session cookies, Internet Protocol (IP) address association, a username, an email address, and real-time computer-based user behaviors (Gopinath: ¶0090 at step 426, the browser 410 provides to the service provider 450 [...] user information (e.g., as identified by detecting previously stored browser cookies or the IP address of the user's computer hosting the browser)).
The motivation is the same that of claim 1 above.

Regarding claim 3: Mujumdar in view of Gopinath discloses the method of claim 1.
Gopinath further discloses wherein the image-based challenge further comprises, for each item in the image-based challenge, one or more of the group consisting of: an item description, a sales price, and special offers (Gopinath: fig. 3A; ¶0080 product information to be displayed may include, for example, product name, category, description, image URL, price, retailer name, reviews/ratings, and relevance scores).
The motivation is the same that of claim 1 above.

Regarding claim 4: Mujumdar in view of Gopinath discloses the method of claim 1.
Mujumdar further discloses obtaining, by the computing device, an answer to the test question from the user computer device in the form of user-selected images (Mujumdar: ¶0021 a selection of one or more of the plurality images may be received from the user in response to the challenge question or command);
determining, by the computing device, that the answer is a correct answer (Mujumdar: ¶0021 the user's selection may be reviewed to determine the accuracy of the selection with respect to the challenge question or command); and
enabling, by the computing device, the user computer device to access the content based on the determining that the answer is correct (Mujumdar: ¶0021 if the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).

Regarding claim 5: Mujumdar in view of Gopinath discloses the method of claim 1.
Mujumdar further discloses wherein the image-based challenge further comprises a plurality of selectable secondary icons associated with the plurality of images and presented with the image-based challenge for enabling the user to select one or more of the first set of items and the second set of items for a purpose other than answering the test question (Mujumdar: ¶0028 page 506 may further include an image-identification CAPTCHA having a challenge question or command 505. In the illustrated example, the challenge question or command 505 instructs the user to “Select all the images containing Balls.” [...] page 506 may further include a submit button 503 through which the user can finalize their selection. Additionally or alternatively, page 506 may further include a submit and send offer button 502 that submits the user's entries and also request a coupon or discount code to be sent to the user).

Regarding claim 6: Mujumdar in view of Gopinath discloses the method of claim 5.
Mujumdar further discloses receiving, by the computing device, a user selection of one or more of the plurality of secondary icons (Mujumdar: ¶0006 a selection of one or more of the plurality images may be received from the user in response to the challenge question or command); and
Mujumdar: ¶0006 if the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).

Regarding claim 8: Mujumdar discloses a computer program product for authenticating a user via a customized image-based challenge, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
receive an access request from a user requesting access to content (Mujumdar: ¶0021 receiving a request from a user to access restricted content);
generate a list of items recommended for the user (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user);
determine a shared characteristic for a first set of items of the list of items (Mujumdar: ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1).
generate an image-based challenge comprising a test question to be answered by the user and a plurality of selectable images including images of each of the first set of items and images of a second set of items (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command), wherein the second set of items do not include the shared characteristic and the test question is based on the shared characteristic (Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images); and
provide the image-based challenge to a user computer device of the user (Mujumdar: ¶0021 a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user).
Mujumdar does not explicitly disclose generating a list based on computer-based user behavior data.
However Gopinath discloses generating a list based on computer-based user behavior data (Gopinath: ¶0004 selecting a first set of one or more items from the inventory of recommendable items for presentation to the user based at least on an analysis of the history of user activities).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Gopinath with the system and method of Mujumdar to include generating a list based on computer-based user behavior data to Gopinath: ¶0004).

Regarding claim 10: Mujumdar in view of Gopinath discloses the computer program product of claim 8.
Gopinath further discloses wherein the access request is a request to access a website, and the plurality of selectable images comprise images of one or more items for sale through the website (Gopinath: ¶0090 at step 422, a user's web browser 402 initiates an HTTP request to fetch a webpage (e.g., CNN.com) from the publisher 410; ¶0088 FIG. 3C shown one example of a product page 379B on which personalized recommendations 399 are displayed together with the detailed product information).
The motivation is the same that of claim 8 above.

Regarding claim 11: Mujumdar in view of Gopinath discloses the method of claim 8.
Mujumdar further discloses the determining the shared characteristics comprises utilizing image recognition tools to process images of items in the list of items to determine the shared characteristic of the items (Mujumdar: ¶0005 the CAPTCHA using character recognition techniques).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Mujumdar to include utilizing image recognition tools to process images of items to provide users with a means for performing user verification using an imaged-based CAPTCHA (Mujumdar: ¶0006).
Mujumdar: ¶0021 a selection of one or more of the plurality images may be received from the user in response to the challenge question or command);
determine that the user-selected images match predetermined images to be selected (Mujumdar: ¶0021 the user's selection may be reviewed to determine the accuracy of the selection with respect to the challenge question or command); and
enable the user computer device to access the content based on the determining that the user-selected images match the predetermined images to be selected (Mujumdar: ¶0021 if the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).

Regarding claim 12: Claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.

Regarding claim 13: Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Regarding claim 15: Mujumdar discloses a system for authenticating a user via a customized image-based challenge, comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (Mujumdar: fig. 15 item 1508 CPU and item 1510; item 1510 memory and item 1512 a flash memory card);
Mujumdar: ¶0021 receiving a request from a user to access restricted content);
program instructions to generate a list of items recommended for the user (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user);
program instructions to determine shared characteristics of a subset of the list of items, thereby generating a fist set of items associated with the shared characteristic (Mujumdar: ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1);
program instructions to generate, based on the list of items recommended for the user, an image-based challenge including a test question to be answered by the user and a plurality of selectable images (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command), wherein the plurality of selectable images comprise the first set of items associated with the shared characteristic, and a second set of items not associated with the shared characteristic (Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images), and wherein an answer to the test question is based on the shared characteristic (Mujumdar: ¶0022 the image-identification CAPTCHA may include a challenge question or command 104 that, in this example, instructs the user to select a particular image or type of image from a set of images); and
program instructions to provide the image-based challenge to a user computer device of the user, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (Mujumdar: ¶0021 a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user; ¶0046 the main system 1502 may include a motherboard 1504 having an input/output (“I/O”) section 1506, one or more central processing units (“CPU”) 1508, and a memory section 1510 [...] the media drive unit 1518 can read/write a non-transitory computer readable storage medium 1520, which can contain programs 1522 and/or data).
Mujumdar does not explicitly disclose generating a list based on computer-based user behavior data.
However Gopinath discloses generating a list based on computer-based user behavior data (Gopinath: ¶0004 selecting a first set of one or more items from the inventory of recommendable items for presentation to the user based at least on an analysis of the history of user activities).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Gopinath with the system and method of Gopinath: ¶0004).

Regarding claim 16: Mujumdar in view of Gopinath discloses the system of claim 15.
Mujumdar further discloses program instructions to determine shared characteristics for the first set of items based on one of image tags (Mujumdar: ¶0033 images may be gathered from image collections and image tagging companies which will be pre categorized) and image recognition techniques (Mujumdar: ¶0005 the CAPTCHA using character recognition techniques).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Mujumdar to include utilizing image recognition tools to process images of items to provide users with a means for performing user verification using an imaged-based CAPTCHA (Mujumdar: ¶0006).

Regarding claim 17: Claim 17 is similar in scope to claim 2, and is therefore rejected under similar rationale.

Regarding claim 18: Claim 18 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Regarding claim 19: Claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.

Regarding claim 20: Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Gopinath et al. (“Gopinath,” US 2011/0066497) and Allen et al. (“Allen,” US 2016/0210674).

Regarding claim 7: Mujumdar in view of Gopinath discloses the method of claim 6.
Mujumdar in view of Gopinath does not explicitly disclose wherein the action comprises automatically adding one or more of the first set of items and the second set of items to a digital shopping cart.
However Allen discloses wherein the action comprises automatically adding one or more of the first set of items and the second set of items to a digital shopping cart (Allen: ¶0065 service provider server 180 (e.g., using shopping cart module 186) provides user 102 with an option to check out one or more other related items by automatically adding one or more other related items to the selected shopping cart and providing an option to accept or decline the addition).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Allen with the system and method of Mujumdar and Gopinath to include automatically adding one or more of items to a digital Allen: ¶0013).

Regarding claim 14: Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Gopinath et al. (“Gopinath,” US 2011/0066497) and Goulart (US 2016/0063597).

Regarding claim 9: Mujumdar in view of Gopinath discloses the method of claim 8.
Gopinath further discloses wherein the list of items recommended for the user is generated based on one or more of the group consisting of: session cookies, Internet Protocol (IP) address association, a username, an email address, and real-time computer-based user behaviors (Gopinath: ¶0090 at step 426, the browser 410 provides to the service provider 450 [...] user information (e.g., as identified by detecting previously stored browser cookies or the IP address of the user's computer hosting the browser).
The motivation is the same that of claim 8 above.
Mujumdar in view of Gopinath does not explicitly disclose is further generated by filtering items based on a proximity of the items to a location of the user.
Goulart: ¶0014 utilize a user's mobile device, IP address and/or other suitable means to capture her location and then suggest relevant items to the user. The recommended items may be dynamically selected and presented to the user based on relevant and real-time information associated with the current geographic location of the user as well as current events; ¶0021 by paying attention to the location of multiple users 106(1)-106(N), service provider 102 may recommend more relevant items to the multiple users 106(1)-106(N)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Goulart with the system and method of Mujumdar and Gopinath to include filtering items based on a proximity of the items to a location of the user to provide users with a means for product recommendation based on geographic location and user activities (Goulart: ¶0001).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHIMEH MOHAMMADI/    Examiner, Art Unit 2439                   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439